Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is largely similar to the previous Office Action. A new grounds of rejection is made for the newly added limitation of a “single gear” under 35 U.S.C. 112(a) for lack of written support. Sunoue et al. is introduced into the rejection of the independent claims for the teaching of a pair of rack and pinions and a shaft. A single gear is considered to be obvious to try since a single gear is simpler and more reliable by having fewer parts that can break.

Response to Arguments
	Applicant argues Sunoue shows a plurality of gears and thus does not show a “single gear.” The Examiner agrees that Sunoue shows a plurality of gears and does not explicitly show using only one gear; however, the new grounds of rejection is based on an obvious to try rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 9, 11-15, 17-20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims1, 11, and 17 have been amended to recite “wherein the drive shaft is rotated by operation of a single gear that is rotated by the tray driving motor.” The Examiner has been unable to find sufficient support that there is only one gear. The clearest disclosure related to the motor and the drive shaft appears to be found in paragraph [0050] which states:
In order to extend and retract the tray 580, embodiments may utilize a tray driving motor 535 that drives a gear system (emphasis added) that moves tray 580 in and out of compartment 565. In certain embodiments, the tray driving motor 535 may drive a gear shaft 555 that extends to both ends of the compartment 565.

	The examiner does not find that the disclosed “gear system” to be sufficient support for the claimed “single gear” as there is no discussion how a single gear drives the shaft and there is no disclosure why multiple gears are to be excluded from being considered a “gear system.” In addition, a single gear generally is not used, as understood by the Examiner, because the teeth of one gear is used to mesh with the teeth of another gear in order transfer rotational force.
	As such the Examiner does not find the disclosure sufficiently shows that there was a single gear between the motor and the shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 11-15, 17-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2018/0120163; “Su”) in view of Ueno et al. (US 2005/0204373; “Ueno”), Hogo et al. (US 2014/0091210), and Sunoue et al. (US 2005/0162376). 

Note: Brackets are used to indicate the paragraph number and parentheses are used to indicate an element in a drawing. Where an element in a drawing is cited to correspond with a claimed element, please see the figures which show the element and the relevant passages in the specification. Words that are struck-through show limitations not shown by the reference and underlined words show what is taught by the reference but not claimed.

Su shows all the limitations except for a hinged door, contact with screen, non-abrasive material, and the motorized pair of pinion gears. Ueno shows a hinged door and pinion gears:
	With respect to claims 1, 11, and 17, Su shows a display (200) for presenting information generated by an Information Handling System (IHS), the display comprising:
a screen (222);
a front-facing bezel (the front face of housing 210 that surrounds most of the screen and front plate 231b which all together form a front-facing bezel around screen 222; see also Figs 15 and 18 showing housing 310 with a transitioning portion of bezel for carrier 330) bordering the screen on at least one side, wherein a portion of the front-facing bezel comprises a front plate (231b) 
a compartment (opening 231c at bottom of display) within the front-facing bezel (210), wherein the compartment houses a tray (231a) that is concealed behind the front plate The receiving box 231 can be a drawer” [0020]; “When the receiving box 231 moves along the +X direction, exposes an opening 231c, and reaches the second position” [0024]); and
the tray (231a) housing a colorimeter (236), wherein the tray is deployed from the front-facing bezel by moving the front plate (231b)  (“the rotation structure 236 can be ejected automatically to move the sensing face 242 of the color correction module 240 to face the display plane 222” [0024]);
the colorimeter comprising a sensor (“color correction module” 340, 342) for measuring light emitted by the screen, wherein the sensor is surrounded by a material (see bezel indicated by reference number 340 which surrounds sensing face 242 in Fig. 17), wherein the colorimeter is raised and moved towards the screen until the material blocks ambient light from reaching the sensor (“The sliding recess 233a on the shaft 232 can rotate around the first direction (that is, the +X direction) and move along the second direction (that is, the -X direction)” [0022]; “the color correction module after spiral rotation is closer to the display plane, not only avoiding the sensor of the color correction module being distorted due to the interference of the ambient light, but also enhancing the correction quality of the display device” [0032]).

Gears to raise the colorimeter:
Su does not show that the embodiment of Figs. 7-11 has sets of gears for deploying the colorimeter. Su shows in a different embodiment (Fig. 15-17) where a motors (331, 333), gears (333a), and shafts (331b, 334) are used to raise the colorimeter. At the time of filing of the claimed invention, it would have been obvious to modify the manual actuation of embodiment of Figs. 7-11 with motors, gears, and shafts in order to automate the actuation.

Hinged door:
Su shows that the tray (230, 231; Figs 7 and 8) is covered with a front plate (231b, Fig 8) but does not show that the front plate is a hinged door.
Ueno shows a front plate that is a hinged door. Ueno shows a disk apparatus (e.g. Figs. 27a, b; 30a,b) where a tray (20) is covered by a front plate (26; “front portion”) which serves to conceal and lock the tray when the tray is retracted. At the time of filing of the claimed invention, it would have been obvious to modify the front plate (231c) of Su to be hinged for nothing more than the expected result of covering the tray while in the closed position.

Set of pinion gears:
Su does not show the tray comprises a set of pinion gears to deploy the tray by pushing the hinged door into an open position. 
Ueno shows a set of pinion gears and a tray driving motor (loading motor 61) located within a compartment of a front facing bezel (see Fig. 27) to deploy a tray by pushing the hinged door into an open position (“Next, the loading job 123 based on the jobs 121 and 122 performed on the tray 20 is carried out owing to a rack-and -pinion action exercised by the loading mechanism 190” [0469]; “In accordance with the start of the ejection of the tray 20, first, the door 243 is push-revolved toward below about a hinge against the returning spring 148, and at the same time that the door 243 fully opens, the tray 20 gets ejected from the optical disk record/reproduce drive 140 (FIG. 29).” [0549]). At the time of filing of the claimed invention, it would have been obvious to use pinion gears in order to move the tray in a sliding linear direction (the linear direction being shown by Su).

Pair of rack and pinion gears, drive shaft, motor, and single gear:
Su, Ueno, and Hogo do not show rack and pinions on both sides of the compartment and a shaft that extends the length of the compartment between the two rack and pinions.
Sunoue shows an on-vehicle display and mounting base wherein first and second rack (33; Fig 9) and pinions (77; Fig 13) are on either sides of case body 3 and a shaft (76) that extends a length of the case body between the two rack and pinions. Sunoue does not explicitly state the purpose of the second rack and pinion and the shaft, but one of ordinary skill in the art would understand that the pair of rack and pinions with the shaft provide equal sliding forces on the sides of the case body.
Before the time of filing of the claimed invention, it would have been obvious to use a pair of rack and pinions on both sides of the tray of the combination of Su, Ueno, and Hogo as discussed above in order to provide equal sliding forces on the tray, and thus reducing chances of the tray from binding at the sides when being deployed or stowed.
As to the claimed single gear, one of ordinary skill in the art would have tried to use a single gear in order to simplify the system and reduce the number of moving parts to improve reliability.
With regards to the recitation of “to deploy…, to move the raised colorimeter towards the screen…, to move the raised colorimeter away…, and to retract the tray...,” this limitation is taken to be stating the purpose of the motor, shaft, and single gear and is not found to impart any additional structure (e.g. a motor controller) to cause the functions to be performed.

Non-abrasive material and contact with screen:
Su does not explicitly show the material is non-abrasive and contacts the screen. Hogo shows a colorimeter having shading member 9 (See Fig. 4) is also called “cushion member” [0087] which can be made of e.g. rubber or flock paper which has high absorbance, cushioning characteristics, and slideability, as well as light blocking characteristics. At the time of filing of the claimed invention, it would have been obvious to make the bezel of Su of flock paper or rubber in order to make the bezel have high absorbance, cushioning characteristics, and/or slideability, as well as block light.  As the material is for cushioning and slidability, the implication is that the colorimeter makes contact with the screen in order to block light, and at the time of filing of the claimed invention, it would have been obvious to make the material contact the screen in order to most effectively block light.

2. The display of claim 1, wherein the deployment of the tray from the front-facing bezel by the operation of the pinion gears moves the colorimeter along an axis perpendicular to the screen (“When the receiving box 231 moves along the +X direction, exposes an opening 231c, and reaches the second position.” Su [0024]).

3. The display of claim 1, wherein the raising of the colorimeter from the deployed tray by the gear system moves the colorimeter along an axis parallel to the screen (Su [0023], see the color correction module (240) having been rotated up in Fig. 10).

5. With respect to claims 5, 6, 9, and 15, Ueno shows the tray driving motor (“loading motor 61)”) that operates the first set of pinion gears in moving the tray along an axis such that the hinged door is pushed into the open position, and Su shows the tray being moved along an axis perpendicular to the screen as discussed for claim 1. Su shows in a different embodiment (Fig. 15-17) where motor (333) is used with the gears (333a) and shaft (334) to raise the colorimeter. At the time of filing of the claimed invention, it would have been obvious to modify the manual actuation of embodiment of Figs. 7-11 with motors, gears, and shafts in order to automate the raising of the colorimeter.

11. (claim 23 also) As discussed above for claim 1, Su shows a system for deploying an integrated colorimeter of a display for presenting information generated by an Information Handling System (IHS), the system comprising:
a portion of a front-facing bezel (the front face of housing 210 including front plate 231b forms a bezel around screen 222; see also Figs 15 and 18 showing housing 310 with a transitioning bezel for carrier 330) bordering the display on at least one side (front), wherein the portion of the front-facing bezel comprises a front plate (231b) 
a compartment  (opening 231c at bottom of display) housing a tray (231a) that is concealed behind the front plate (231b) The receiving box 231 can be a drawer” [0020]; “When the receiving box 231 moves along the +X direction, exposes an opening 231c, and reaches the second position” [0024]); and 
the tray (231a) housing the integrated colorimeter (236), wherein the tray is deployed from the front-facing bezel via the front plate (231b) member 233, etc. which form a tray driving motor) are located within the compartment of the front-facing bezel of the display, and wherein the colorimeter is raised by opening the tray into an open position (“the rotation structure 236 can be ejected automatically to move the sensing face 242 of the color correction module 240 to face the display plane 222” [0024]) ,
the colorimeter comprising a sensor (342) for measuring light emitted by the screen, wherein the sensor is surrounded by a material (see bezel indicated by reference number 340 which surrounds sensing face 242 in Fig. 17), wherein the colorimeter is raised and moved towards the screen until the material blocks ambient light from reaching the sensor (“The sliding recess 233a on the shaft 232 can rotate around the first direction (that is, the +X direction) and move along the second direction (that is, the -X direction)” [0022]; “the color correction module after spiral rotation is closer to the display plane, not only avoiding the sensor of the color correction module being distorted due to the interference of the ambient light, but also enhancing the correction quality of the display device” [0032]).

Non-abrasive material:
With regards to the material being non-abrasive, Su does not explicitly state whether the material is abrasive or non-abrasive. The Examiner submits that the material would be non-abrasive. In order for the material to not be non-abrasive as claimed, it must be obvious to make the material abrasive being that it is the only other choice.

Gears to raise the colorimeter:
Su does not show that the embodiment of Figs. 7-11 has sets of gears for deploying the colorimeter. Su shows in a different embodiment (Fig. 15-17) where a motors (331, 333), gears (333a), and shafts (331b, 334) are used to raise the colorimeter. At the time of filing of the claimed invention, it would have been obvious to modify the manual actuation of embodiment of Figs. 7-11 with motors, gears, and shafts in order to automate the actuation.

Hinged door:
Su shows that the tray (230, 231; Figs 7 and 8) is covered with a front plate (231b, Fig 8) but does not show that the front plate is a hinged door.
Ueno shows a front plate that is a hinged door. Ueno shows a disk apparatus (e.g. Figs. 27a, b; 30a,b) where a tray (20) is covered by a front plate (26; “front portion”) which serves to conceal and lock the tray when the tray is retracted. At the time of filing of the claimed invention, it would have been obvious to modify the front plate (231c) of Su to be hinged for nothing more than the expected result of covering the tray while in the closed position.

Set of pinion gears:
Su does not show the tray comprises a set of pinion gears to deploy the tray by pushing the hinged door into an open position. 
Ueno shows a set of pinion gears to deploy a tray by pushing the hinged door into an open position (“Next, the loading job 123 based on the jobs 121 and 122 performed on the tray 20 is carried out owing to a rack-and -pinion action exercised by the loading mechanism 190” [0469]; “In accordance with the start of the ejection of the tray 20, first, the door 243 is push-revolved toward below about a hinge against the returning spring 148, and at the same time that the door 243 fully opens, the tray 20 gets ejected from the optical disk record/reproduce drive 140 (FIG. 29).” [0549]). At the time of filing of the claimed invention, it would have been obvious to use pinion gears in order to move the tray in a sliding linear direction (the linear direction being shown by Su).

Pair of rack and pinion gears, drive shaft, motor, and single gear:
Su, Ueno, and Hogo do not show rack and pinions on both sides of the compartment and a shaft that extends the length of the compartment between the two rack and pinions.
Sunoue shows an on-vehicle display and mounting base wherein first and second rack (33; Fig 9) and pinions (77; Fig 13) are on either sides of case body 3 and a shaft (76) that extends a length of the case body between the two rack and pinions. Sunoue does not explicitly state the purpose of the second rack and pinion and the shaft, but one of ordinary skill in the art would understand that the pair of rack and pinions with the shaft provide equal sliding forces on the sides of the case body.
Before the time of filing of the claimed invention, it would have been obvious to use a pair of rack and pinions on both sides of the tray of the combination of Su, Ueno, and Hogo as discussed above in order to provide equal sliding forces on the tray, and thus reducing chances of the tray from binding at the sides when being deployed or stowed.
As to the claimed single gear, one of ordinary skill in the art would have tried to use a single gear in order to simplify the system and reduce the number of moving parts, to improve reliability.

Non-abrasive material and contact with screen:
In the alternative that the bezel material is inherently non-abrasive as discussed above, it would be obvious to make the bezel non-abrasive in view of Hogo et al. Su shows the colorimeter to contact the display (“the color correction module 140 can be extended inwards through the rotation structure 136 to overlap with the display plane 122” [0016]; see also [0024]). Hogo shows a colorimeter having shading member 9 (See Fig. 4) is also called “cushion member” [0087] which can be made of e.g. rubber or flock paper which has high absorbance, cushioning characteristics, and slideability, as well as light blocking characteristics [0018]. At the time of filing of the claimed invention, it would have been obvious to make the bezel of Su of flock paper or rubber in order to make the bezel have high absorbance, cushioning characteristics, and/or slideability, as well as block light.  As the material is for cushioning and slidability, the implication is that the colorimeter makes contact with the screen in order to block light, and at the time of filing of the claimed invention, it would have been obvious to make the material contact the screen in order to most effectively block light.

Processor/memory/instructions:
Su does not show the processor/memory/instruction that cause the motors to actuate. Official Notice is taken that processors with memory devices or controllers were well known and it would have been obvious at the time of filing of the claimed invention to use a processor and memory device in order to automate the actuation of the colorimeter and measure the light from the screen. 

12. The system of claim 11, wherein the deployment of the tray from the front-facing bezel by the operation of the pinion gears moves the colorimeter along an axis perpendicular to the screen  (“When the receiving box 231 moves along the +X direction, exposes an opening 231c, and reaches the second position” Su [0024]).

13. The system of claim 12, wherein the raising of the colorimeter from the deployed tray by the gear system moves the colorimeter along an axis parallel to the screen (“When the receiving box 231 moves along the +X direction, exposes an opening 231c, and reaches the second position” [0024]).

14. The system of claim 11, wherein the readings captured by the sensor of the raised colorimeter are transmitted to the IHS (inherent) and wherein the applications running on the HIS analyze the captured sensor data to calibrate the display ([0004],[0032])

17. (Please see discussion for claim 1 above, where the recited method flows from the function of the structures).

18. The method of claim 17, further comprising positioning the raised colorimeter closer to the screen though additional movement of the tray along the axis perpendicular to the screen by the tray driving motor (please see the discussion for claim 2).

19. The method of claim 18, wherein the non-abrasive material comprises a compressible rubber ring (see discussion of claim 1 where Hogo teaches a rubber shading material).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Su, Ueno, and Hogo as applied to claim 11 above and further in view of Jensen (2008/0204437).
Su does not show the calibration being performed overnight. Jensen shows the automatic performing of calibration during overnight intervals ([0067]) and it would have been obvious to make the system perform automatic actuation and calibration during overnight in order to not disrupt the use of the screen during the day when it is most often used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuldt shows a drawer tray (1) for cash where a pair of rack and pinion (15, 27) are placed on the sides of the drawer with a drive shaft (23) extending across the compartment. The pair prevents the canting of the drawer tray. See col. 4, ll. 25+.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886